DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on October 11, 2022 for the patent application 16/249,016 filed on January 16, 2019. Claims 1, 3, 5, 6, 11-13, 15-18 and 21 are amended. Claims 8 and 22-26 are cancelled. Claims 27-31 are new. Claims 1-7, 9-21 and 27-31 are pending. The first office action of March 10, 2022 and the second office action of June 9, 2022 is fully incorporated by reference into this Non-Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-21 and 27-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1, and substantially similar limitations in claims 11 and 16, recites the following limitations: “directing light into at least one eye of the plurality of users” and “detecting one or more reflections of the light from the at least one eye.”
These limitations are not adequately described in the specification as originally filed and forms the basis of the rejection. As such, the limitations are reasonably rejected under a theory of new matter. Therefore, claims 1, 11 and 26 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. Claims 2-7, 9, 10, 12-15, 17-21 and 27-31 are also rejected under 35 U.S.C. § 112(a),based on their respective dependency to claims 1, 11 or 16.

Claims 1-7, 9-21 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention.
Claims 1, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “receiving, by a data processing system, digital teaching content arranged in an order and one or more content heuristics, wherein the digital teaching content comprises at least one of text and one or more images and wherein the digital teaching content comprises a plurality of content items; monitoring, by the data processing system, student gaze of the digital teaching content in real time during a class by a plurality of users; and cognitively skipping, by the data processing system, at least one of the plurality of content items of the digital teaching content during the class based on the monitoring and the one or more content heuristic.”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the claimed limitations of “directing light into at least one eye of the plurality of users” and “detecting one or more reflections of the light from the at least one eye,” as claimed. 
Per M.P.E.P. § 2164.05(a), the state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification. Here, the Applicant’s figures fail to illustrate a working example. This lack of enablement is further evidenced by the lack of enablement as discussed in the written description of the specification in paras. [0030]-[0040]. At best, paras. [0030]-[0040] describe the nature of the art, but are not enabling. Specifically, it will require undue experimentation by one having ordinary skill in the art to achieve the functionality being claimed. 
Also, the wands factor of quantity of experimentation per M.P.E.P. § 2164.06 states “the test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Furthermore, per In United States v. Telectronics, Inc., 857 F.2d 778, 8 USPQ2d 1217 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989), the court ruled that since one embodiment (stainless steel electrodes) and the method to determine dose/response was set forth in the specification, the specification was enabling. Here, the specification provides no guidance or working examples to enable one with ordinary skill in the art to achieve the claimed functionality with regard to the Applicant’s “directing light into at least one eye of the plurality of users” and “detecting one or more reflections of the light from the at least one eye,” as claimed. As such, since experimentation is clearly necessary, it reasonably appears to be undue based on the lack of examples provided and the insufficient amount of guidance within the specification. Therefore, claims 1, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Claims 2-7, 9, 10, 12-15, 17-21 and 27-31 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on their respective dependencies to claim 1, 11 or 16.




Response to Arguments
The Applicant’s arguments filed on October 11, 2022 related to claims 1-7, 9-21 and 27-31 
are fully considered, but are not persuasive.  

Rejections Under 35 U.S.C. §101
The Applicant respectfully argues “The Examiner will note that the applicant has removed the references to “teacher” from the claims, and has replaced the references to “student(s)” in the claims to the generical terms “user(s)”. Accordingly, the rejections under 35 USC 101 are respectfully overcome.” 
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejections under 35 U.S.C. §101 are withdrawn. 

Rejections over the Prior Art
The Applicant has provided six pages of arguments with regard to “prior art” when in fact, no rejections under 35 U.S.C. §§102 or 103 are present in any office action pertaining to application 16/249,016. It is unclear as to why, one with ordinary skill in the art, would make such arguments. Regardless, the arguments are moot, since no prior art rejections under 35 U.S.C. §§102 or 103 exist. 

Rejections Under 35 U.S.C. §112
The Applicant has provided three pages of arguments with regard to “indefiniteness” when in fact, no rejections under 35 U.S.C. §112(b) are present in any office action pertaining to application 16/249,016. The Applicant has also provided a 4.5 page table which interjects subject-matter eligibility analysis under 35 U.S.C. §101. Again, it is unclear as to why, one with ordinary skill in the art, would make such arguments. Regardless, the arguments are moot, since no “indefiniteness” rejections under 35 U.S.C. §112(b), nor any subject-matter eligibility rejections under 35 U.S.C. §101 exist.

The Applicant respectfully argues “While the applicant believes the current claims comply with the requirements of MPEP 2163 through MPEP 2163.07 the Examiner is respectfully requested to advise the applicant if the Examiner determines that the claims herein (including current and subsequently added or amended claims) do not comply with the provisions of those sections of the MPEP. The Examiner is also respectfully requested to advise the applicant if the Examiner determines that the written description should be amended for providing greater harmony with the claims herein without adding new matter and/or if the Examiner determines that the claims herein are not supported or lack antecedent basis in accordance with the requirements of the MPEP.”
The Examiner respectfully disagrees. As previously stated above in the rejection, the following limitations: “directing light into at least one eye of the plurality of users” and “detecting one or more reflections of the light from the at least one eye” are not adequately described in the specification as originally filed. Furthermore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the Applicant’s claims. As such, two separate and distinct theories of rejection under 35 U.S.C.§ 112(a) are warranted. Therefore, rejections under 35 U.S.C.§ 112 are not withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715